Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments (Election/Restrictions)
Applicant's election with traverse of Group 2 (claims 5-8), in the reply filed on 07/17/22 is acknowledged.
This is not found persuasive because the identified group, as described in the previously mailed Election/Restrictions Requirement, belong to distinctly different inventions (i.e., claim different subject matter) even though they may have some common points. Particularly, group 2 discloses a computer electrically connected to said infrared camera, and configured to receive the image signal, to perform image recognition on the infrared image based on the image signal, to determine which one of said control areas is masked based on the predetermined pattern that is stored in said computer in advance and a result of the image recognition, and to generate a device control signal based on a function corresponding to the one of said control areas that is determined to be masked. Group 3 discloses continuously capturing, by the infrared camera, multiple instances of an infrared image of said control areas of the contactless control panel reflecting the infrared radiation so as to generate an image signal related to the instances of the infrared image; by the computer, receiving the image signal, performing image recognition on one of the instances of the infrared image based on the image signal, and controlling, based on a result of the image recognition, the predetermined pattern and the labels stored in the computer, the display device to display the labels at positions respectively corresponding to the control areas of the contactless control panel. Group 2 is determine which one of said control areas is masked based on the predetermined pattern that is stored in said computer in advance and a result of the image recognition, and to generate a device control signal based on a function corresponding to the one of said control areas that is determined to be masked. Group 3 is continuously capturing, by the infrared camera, multiple instances of an infrared image of said control areas of the contactless control panel reflecting the infrared radiation so as to generate an image signal related to the instances of the infrared image, controlling, based on a result of the image recognition, the predetermined pattern and the labels stored in the computer, the display device to display the labels at positions respectively corresponding to the control areas of the contactless control panel. The species are independent or distinct because claims to the different species recite mutually exclusive characteristics for accomplishing two different tasks. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above. Furthermore, during prosecution the two groups of claims tend to deviate away from one another as applicant amend around the prior art, which increases the burden at each step. Therefore, the restriction requirement is proper.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 are directed to a control method non-elected with traverse.  Accordingly, claims 9-10 should be cancelled.

Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
“a contactless control panel including a panel body that includes a plurality of control areas, said control areas being arranged in a predetermined pattern, and being coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range; an infrared camera configured to capture an infrared image of said control areas of said contactless control panel reflecting the infrared radiation so as to generate an image signal related to the infrared image, receive the image signal, to perform image recognition on the infrared image based on the image signal”
The closest piece of prior art Rimon et al. (US 2013/0241832) describes 3D position sensing in a contactless fashion; however, Rimon et al. fails to teach “a contactless control panel including a panel body that includes a plurality of control areas, said control areas being arranged in a predetermined pattern, and being coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range; an infrared camera configured to capture an infrared image of said control areas of said contactless control panel reflecting the infrared radiation so as to generate an image signal related to the infrared image, receive the image signal, to perform image recognition on the infrared image based on the image signal”.
Another piece of prior art Bilow (US 2007/0300182) describes detection of the infrared light emitted upwards and reflected back down. Contact points and shadows may be detected by comparing the relative brightness of the reflected IR light at various locations on the display. The display may use this information to interpret and handle the user input; however, Bilow fails to teach “a contactless control panel including a panel body that includes a plurality of control areas, said control areas being arranged in a predetermined pattern, and being coated with infrared reflective material to reflect infrared radiation upon said control areas, the infrared radiation thus reflected having wavelengths in a specific wavelength range; an infrared camera configured to capture an infrared image of said control areas of said contactless control panel reflecting the infrared radiation so as to generate an image signal related to the infrared image, receive the image signal, to perform image recognition on the infrared image based on the image signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612